                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                      March 27, 2020
                   IN THE UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

LEROY M. GIPSON,                            §
                                            §
                      Plaintiff,            §
                                            §
v.                                          §              Case No. 4:18-CV-1750
                                            §
NANCY A. BERRYHILL,                         §
                                            §
                      Defendant.            §

                       MEMORANDUM AND ORDER
               ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

          Plaintiff Leroy M. Gipson (“Plaintiff”) filed this suit seeking review of the

denial of supplemental security income under Title XVI of the Social Security Act

(“the Act”). ECF No. 1. 1 The Parties filed cross-motions for summary judgment.

ECF Nos. 8, 9. Based on the briefing and the record, the Court DENIES Plaintiff’s

motion, GRANTS Defendant Nancy A. Berryhill’s (“Commissioner”) motion, and

DISMISSES the action with prejudice.

     I.      BACKGROUND

          Plaintiff is a 56-year-old man who owned a home-repair business until 2011.

R. 49, 127. Plaintiff has been unable to work since he suffered a stroke on August

29, 2011. R. 49, 478-487.


1
 On July 23, 2019, the case was transferred to this Court to conduct all proceedings pursuant to
28 U.S.C. § 636(c). ECF No. 6.
       On April 5, 2013, Plaintiff filed an application under Title XVI, seeking

benefits beginning on August 29, 2011 based on his stroke, hypertension, and high

cholesterol. R. 381, 407. 2 On May 2, 2013, the Commissioner denied his claims

under Title XVI. R. 165. Plaintiff requested reconsideration on June 27, 2013,

R. 171, and the Commissioner again denied his claims, R. 175. On October 9, 2013,

Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”). R. 180.

ALJ Mark Dowd conducted a hearing on June 27, 2014. R. 81-117. On August 29,

2014, ALJ Dowd denied Plaintiff’s application for benefits. R. 142-151.

       On September 12, 2014, Plaintiff requested the Appeals Council to review the

ALJ’s decision. R. 247. On September 29, 2015, the Appeals Council remanded

Plaintiff’s case because ALJ Dowd did not evaluate the opinion of Dr. George Lazar

(“Dr. Lazar”), who had performed a psychological consultative exam on Plaintiff on

January 9, 2012. R. 158-159. ALJ Caroline Beers then conducted a second hearing

on June 2, 2016. R. 42-80. Byron J. Pettingill, a vocational expert (“VE”), and Alfred

Jonas and Albert I. Oguejiofor, two medical experts (“ME”), testified at the hearing.




2
  There are two relevant time periods: (1) August 29, 2011—Plaintiff’s alleged onset date—
through August 29, 2014—the date of the first ALJ decision, which was later remanded by the
Appeals Council; and (2) August 30, 2014 through August 12, 2016—the date of the second ALJ
decision. R. 13. The Court will consider medical evidence outside this period to the extent it
demonstrates whether Plaintiff was under a disability during the relevant time frame. See Williams
v. Colvin, 575 F. App’x 350, 354 (5th Cir. 2014); Loza v. Apfel, 219 F.3d 378, 396 (5th Cir. 2000).

                                                2
R. 47-65, 69-79. Plaintiff also testified. R. 65-69. On August 12, 2016, ALJ Beers

denied Plaintiff’s application for benefits. R. 13-36. 3

       On August 17, 2016, Plaintiff requested the Appeals Council to review ALJ

Beers’s decision. R. 380. On March 26, 2018, the Appeals Council denied Plaintiff’s

request for review. R. 1-5; see Sims v. Apfel, 530 U.S. 103, 106 (2000) (explaining

that when the Appeals Council denies the request for review, the ALJ’s opinion

becomes the final decision).

       On May 25, 2018, Plaintiff filed this civil action. ECF No. 1. In this appeal,

Plaintiff asserts that ALJ Beers erred by failing to follow the Appeals Council’s

directive for evaluating Dr. Lazar’s opinion on remand and by failing to apply the



3
  The ALJ determined Plaintiff was not disabled at Step Five. At Step One, the ALJ found that
Plaintiff has not engaged in substantial gainful activity since April 5, 2013. R. 15. At Step Two,
the ALJ found Plaintiff has the following medically determinable and severe impairments: stroke
with residual peripheral neuropathy in the right foot, hypertension, depression, cognitive/learning
disability, and substance abuse (alcohol and cocaine) in remission. R. 16. The ALJ also found that
Plaintiff’s left wrist ganglion cyst, hyperlipidemia, degenerative joint disease of the right foot,
vision disturbance, and obesity were not severe and that Plaintiff’s right hand swelling, worsening
eyesight, breathing difficulties, and prostate cancer were not medically determinable impairments.
R. 16. At Step Three, the ALJ found Plaintiff’s impairments or combination of impairments do not
rise to the level of severity of impairments in the listings associated with central nervous system
vascular accident (Listing 11.04), peripheral neuropathy (Listing 11.14), hypertension (Listing
4.00), organic mental disorder (Listing 12.02), or other mental impairments (Listings 12.04, 12.05,
12.09). R. 17-20. The ALJ found Plaintiff has the Residual Functional Capacity (“RFC”) to
perform medium work, except that Plaintiff can understand, remember, and carry out only simple
instructions; perform routine tasks consistent with SVP2 entry level work; and perform tasks with
only simple math and spelling requirements. R. 20-34. However, Plaintiff cannot perform fast-
paced production work. R. 20. At Step Four, the ALJ found that Plaintiff is not capable of
performing past relevant work as a construction worker. R. 34. However, at Step Five, the ALJ
found that there are other jobs that exist in significant numbers in the national economy that
Plaintiff could perform, such as laundry worker, janitorial worker, or warehouse worker, and
therefore Plaintiff is not disabled as defined under the Social Security Act. R. 35-36.
                                                3
correct legal standard in determining Plaintiff’s mental residual functional capacity

(“RFC”).

   II.      STANDARD OF REVIEW

         The Social Security Act provides for district court review of any final decision

of the Commissioner that was made after a hearing in which the claimant was a

party. 42 U.S.C. § 405(g). In performing that review:

         The court shall have power to enter, upon the pleadings and transcript
         of the record, a judgment affirming, modifying, or reversing the
         decision of the Commissioner …, with or without remanding the cause
         for a rehearing. The findings of the Commissioner … as to any facts, if
         supported by substantial evidence, shall be conclusive[.]

Id. Judicial review of the Commissioner’s decision denying benefits is limited to

determining whether that decision is supported by substantial evidence and whether

the proper legal standards were applied. Id.; Boyd v. Apfel, 239 F.3d 698, 704 (5th

Cir. 2001). “Substantial evidence” means “relevant evidence that a reasonable mind

might accept as adequate to support a conclusion.” Carey v. Apfel, 230 F.3d 131,

135 (5th Cir. 2000). It is “more than a scintilla but less than a preponderance.” Id.

         A reviewing court may not reweigh the evidence in the record, nor try the

issues de novo, nor substitute its judgment for that of the Commissioner, even if the

evidence preponderates against the Commissioner’s decision. Brown v. Apfel, 192

F.3d 492, 496 (5th Cir. 1999). Even so, judicial review must not be “so obsequious

as to be meaningless.” Id. (quotations omitted). The “substantial evidence” standard


                                             4
is not a rubber stamp for the Commissioner’s decision and involves more than a

search for evidence supporting the Commissioner’s findings. Cook v. Heckler, 750

F.2d 391, 393 (5th Cir. 1985); Singletary v. Brown, 798 F.2d 818, 822-23 (5th Cir.

1986). Rather, a reviewing court must scrutinize the record as a whole, taking into

account whatever fairly detracts from the substantiality of evidence supporting the

Commissioner’s findings. Id. A court “may affirm only on the grounds that the

Commissioner stated for [the] decision.” Copeland v. Colvin, 771 F.3d 920, 923 (5th

Cir. 2014).

   III.   ANALYSIS OF PLAINTIFF’S CHALLENGES TO THE ALJ’S
          DECISION

      Plaintiff argues the ALJ: (1) erred by ignoring the Appeals Council’s remand

order regarding treatment of Dr. Lazar’s opinion, and instead improperly relied on

Dr. Jonas’s testimony regarding Plaintiff’s mental impairments; and (2) applied the

incorrect legal standard in determining Plaintiff’s mental RFC by failing perform a

function-by-function assessment of work-related mental activities, as required by 20

C.F.R. § 404.1545(c). ECF No. 8 at 5-6.

      A. The ALJ Did Not Err In Evaluating Dr. Lazar’s Opinion Or In
         Weighing Other Opinion Evidence In The Record.

      Plaintiff argues the ALJ erred in relying on Dr. Jonas’s testimony, rather than

Dr. Lazar’s psychological testing and report, regarding the cognitive losses Plaintiff




                                          5
suffered after his stroke. ECF No. 8 at 5. 4 Plaintiff appears to argue that, because

Dr. Jonas is a psychiatrist rather than a psychologist, the ALJ’s reliance on his

opinion could not have led to a decision based on substantial evidence. Id.5

Commissioner argues that the task of weighing Dr. Jonas and Dr. Lazar’s opinions

falls on the ALJ. ECF No. 9 at 6. The Court agrees with Commissioner.

       An ALJ must consider all medical opinions in determining whether a claimant

is disabled. 20 C.F.R. § 404.1527(b). While an ALJ is required to give controlling

weight to a treating physician’s opinion absent good cause, Newton v. Apfel, 209

F.3d 448, 455-56 (5th Cir. 2000), no such requirement exists as to the medical

opinions of non-treating sources. Baker v. Berryhill, No. 18-CV-686, 2019 WL

4418439, at *5 (N.D. Tex. Apr. 11, 2019), report and recommendation adopted,

2019 WL 2865045 (July 3, 2019). Generally, greater weight is afforded to medical

sources that have examined the claimant and to medical opinions of a specialist in

his or her area of expertise. 20 C.F.R. § 404.1527(c); Jones v. Colvin, No. 14-CV-



4
 Plaintiff frames his argument around the ALJ’s failure to follow the Appeals Council’s remand
order. ECF No. 8 at 5. However, this could not be an error in itself. Henderson v. Colvin, 520 F.
App’x 268, 273 (5th Cir. 2013). “[T]he clear rule is that remand is warranted only where the ALJ’s
decision fails to apply the proper legal standard or the decision is not supported by substantial
evidence.” Id. The Court will, therefore, analyze Plaintiff’s underlying argument.
5
  Plaintiff’s briefing on this issue is inadequate. His argument is unclear, containing almost no
analysis, and he fails to cite any relevant law. As a result, the Court could deem the argument
waived. See, e.g., Kenny v. Colvin, No. 15-CV-509, 2016 WL 1369592, at *5 (W.D. Tex. Apr. 6,
2016) (finding plaintiff in a social security appeal waived an issue due to inadequate briefing);
Watson v. Astrue, No. 12-CV-315, 2013 WL 6662828, at *2 (E.D. Tex. Dec. 17, 2013) (same).
Nonetheless, the Court attempts to interpret Plaintiff’s argument and address it below.
                                                6
160, 2015 WL 5836329, at *3 (N.D. Tex. Sept. 24, 2015), report and

recommendation adopted, 2015 WL 5836261 (Oct. 2, 2015). However, “the ALJ

has sole responsibility for determining a claimant’s disability status and is free to

reject the opinion of any physician when the evidence supports a contrary

conclusion.” Locke v. Massanari, 285 F. Supp. 2d 784, 794 (S.D. Tex. 2001) (citing

Newton, 209 F.3d at 453); see Ramirez v. Colvin, 606 F. App’x 775, 779 (5th Cir.

2015) (“The ALJ is entitled to determine the credibility of medical experts . . . and

weigh their opinions accordingly.”) (quotations omitted).

       Here, Dr. Lazar, a clinical psychologist, evaluated Plaintiff on January 9, 2012

and completed a psychological report. R. 489-495. Dr. Lazar noted that Plaintiff had

limited vocabulary, subpar memory, and difficulty understanding instructions.

R. 491-92. He administered several psychological tests 6 and diagnosed Plaintiff with

cognitive disorder, mood disorder, history of polysubstance dependence, and

borderline intellectual functioning. R. 494. Dr. Lazar opined that Plaintiff had

cognitive and emotional issues due to his recent stroke but found his long-term

prognosis could be favorable if Plaintiff participated in rehabilitative therapy and




6
  R. 493 (Wechsler Adult Intelligence Scale test (WAIS-IV)) (finding Plaintiff had a full scale IQ
of 67); R. 493-494 (Wide Range Achievement Test (WRAT4)) (scoring Plaintiff at grade 10.2 in
reading, 3.9 in spelling, and 2.2 in arithmetic); R. 494 (Wechsler Memory Scale (WMS-III))
(finding Plaintiff had below-average memory).


                                                7
avoided substance abuse. 7

       Dr. Jonas, a psychiatric expert, testified as an ME at Plaintiff’s administrative

hearing. R. 47-60. Dr. Jonas based his opinion on a review of the record, as well as

questions he posed directly to Plaintiff before testifying. R. 48-49. Dr. Jonas

recognized Plaintiff’s cognitive deficits, but testified that they were not dramatic and

found that Plaintiff could understand, remember, and carry out simple instructions;

maintain two hours of concentration, persistence, and pace; and did not have

functional limitations with respect to interactions with supervisors, co-workers, or

the public. R. 53, 56-57. Dr. Jonas did not opine on the validity of Dr. Lazar’s

findings but did recognize that a subsequent state examination performed by

Dr. Shelia Jenkins (“Dr. Jenkins”), a licensed psychologist, on September 3, 2013

found Plaintiff’s cognition and intellect to be normal. R. 54. 8

       The ALJ weighed each of the opinions described above. Contrary to

Plaintiff’s contention, however, she did not credit Dr. Jonas’ opinion over

Dr. Lazar’s opinion; she credited Dr. Jenkins’s opinion over Dr. Lazar’s opinion

because Dr. Lazar evaluated Plaintiff only four months after his stroke. R. 24.

Dr. Jenkins, on the other hand, evaluated Plaintiff two years after the stroke and


7
 R. 495 (finding Plaintiff’s prognosis was “guarded to fair” but that “his longer-term prognosis
could be somewhat more favorable”).
8
 Dr. Jenkins diagnosed Plaintiff with Major Depressive Disorder that could affect his ability to
engage in substantial gainful activity. R. 544. Dr. Jenkins found that Plaintiff’s speech, memory,
and concentration were normal. R. 542-543. She did not make any cognitive diagnoses.
                                                8
found he had no cognitive or intellectual deficits. R. 24. In fact, the ALJ assigned

Dr. Jonas’ opinion only partial weight, particularly as it pertained to psychological

testing, “because he is not a licensed psychologist.” R. 32-33. The ALJ only credited

Dr. Jonas’ psychological findings to the extent they were consistent with well-

accepted principles. R. 32-33.

      The ALJ’s evaluation of opinion evidence was within reason and supported

by substantial evidence. Dr. Lazar was not a treating physician, and thus the ALJ

was not required to afford his opinion controlling weight absent good cause. See,

e.g., Jackson v. Saul, No. 19-CV-289, 2019 WL 6970987, at *8 (N.D. Tex. Nov. 20,

2019) (“Dr. Gleaves is classified as a non-treating source . . . and the ALJ was only

required to consider Dr. Gleaves’ opinion as medical evidence to be

weighed.”), report and recommendation adopted, 2019 WL 6915689 (Dec. 19,

2019). Dr. Lazar and Dr. Jenkins are both psychologists and both examined Plaintiff;

thus, the ALJ was not required to give one opinion more weight than the other. See

20 C.F.R. § 404.1527(c). It is the ALJ’s job to resolve any conflicts in the evidence,

Ramirez, 606 F. App’x at 779, and it was reasonable to give the more recent opinion

of Dr. Jenkins greater weight. Plaintiff’s argument is, therefore, without merit. See,

e.g., Jones, 2015 WL 5836329, at *3-4 (finding ALJ properly weighed opinions of




                                          9
non-treating medical sources and thus his opinion was supported by substantial

evidence). 9

       B. The ALJ Erred In Analyzing Plaintiff’s Mental RFC. However,
          Remand Is Not Warranted Because Plaintiff Failed To Show
          Prejudice.

       Plaintiff argues the ALJ failed to consider all of the work-related mental

activities required by 20 C.F.R. § 404.1545(c)—namely, the ability to make simple

work-related decisions; respond appropriately to supervisors, co-workers, and work

situations; and deal with routine changes in work settings—in determining Plaintiff’s

mental RFC. ECF No. 8 at 6. Commissioner argues the ALJ is not required to

explicitly consider or make findings regarding these work-related mental activities.

ECF No. 9 at 7. The Court agrees with Plaintiff that the ALJ erred but concludes

Plaintiff did not meet his burden of demonstrating prejudice resulting from this error.

       1. The ALJ erred because she failed to analyze Plaintiff’s ability to use
          judgment in making work-related decisions and deal with changes in
          a routine work setting.

       In evaluating a plaintiff’s mental impairment, the ALJ must follow the

procedure set forth in 20 C.F.R. § 404.1520a (2011). Section 404.1520a requires an


9
 The record contains a third psychological evaluation by Dr. James Thompson (“Dr. Thompson”),
R. 682-687, who the ALJ incorrectly refers to as “Dr. Johnson.” R. 28-30. Dr. Thompson, who
evaluated Plaintiff on May 16, 2016, found Plaintiff had substantial cognitive impairment that
“would preclude adequate functioning in a competitive work environment” and cause Plaintiff to
have “great difficulty understanding instructions and remembering to carry out his work
responsibilities.” R. 687. However, the ALJ afforded Dr. Thompson’s opinion little weight because
the evaluation was arranged by Plaintiff’s attorney and was unsupported by the record. R. 30.
Plaintiff does not argue the ALJ improperly discredited Dr. Thompson’s opinion.
                                               10
ALJ, at Step Two, to evaluate the impact of plaintiff’s mental impairment on four

broad functional areas: (1) activities of daily living; (2) social functioning; (3)

concentration, persistence, or pace; and (4) episodes of decompensation. 20 C.F.R.

§ 404.1520a(c)(3); Otte v. Comm’r, Soc. Sec. Admin., No. 08-CV-2078, 2010 WL

4363400, at *6 (N.D. Tex. Oct. 18, 2010), report and recommendation adopted,

2010 WL 4318838 (Oct. 27, 2010). These four broad functional areas, known as the

“paragraph B” criteria, are used to determine whether a plaintiff’s mental

impairment is severe. Otte, 2010 WL 4363400, at *6. If a plaintiff’s mental

impairment is severe but does not meet a listing at Step Three, the ALJ is then

required to assess the plaintiff’s RFC. 20 C.F.R. § 404.1520a(d)(3); Jones v. Astrue,

No. 11-CV-3416, 2013 WL 1293900, at *16 (N.D. Tex. Mar. 7, 2013), report and

recommendation adopted, 2013 WL 1296503 (Mar. 29, 2013). 10

       “Before making an RFC determination, however, the ALJ must perform a

function-by-function assessment of the claimant’s capacity to perform sustained

work-related physical and mental activities[.]” Jones, 2013 WL 1293900, at *16; see

SSR 96-8P, 1996 WL 374184, at *1. 11 The function-by-function analysis requires a


10
   “[RFC] is defined as the most that a person can still do despite recognized limitations.” Tatum
v. Berryhill, No. 16-CV-3488, 2018 WL 1399175, at *9 (N.D. Tex. Feb. 26, 2018) (citing 20
C.F.R. § 404.1545(a)(1)), report and recommendation adopted, 2018 WL 1383336 (Mar. 19,
2018).
11
  “Without the initial function-by-function assessment of the individual’s . . . mental capacities, it
may not be possible to determine whether the individual is able to do past relevant work at step
four or perform other types of work at step five.” Jones, 2013 WL 1293900, at *16 (quotations
                                                 11
more detailed assessment of the paragraph B criteria and specific consideration of a

plaintiff’s ability to: “[(1)] understand, carry out, and remember instructions; [(2)]

use judgment in making work-related decisions; [(3)] respond appropriately to

supervision, co-workers and work situations; and [(4)] deal with changes in a routine

work setting.” SSR 96-8P, 1996 WL 374184, at *6; see 20 C.F.R. § 404.1545(c)

(2012). An ALJ’s reliance on a medical examiner’s function-by-function analysis of

the work-related mental activities, however, is sufficient. McCain v. Colvin, No. 12-

CV-4001, 2013 WL 6578996, at *3 (N.D. Tex. Dec. 13, 2013) (citing Beck v.

Barnhart, 205 F. App’x 207, 213-14 (5th Cir. 2006)).

       Here, the ALJ did not conduct a function-by-function analysis of each work-

related mental activity, nor did she rely on a medical consultant that did. While the

ALJ found that Plaintiff can understand, remember, and carry out only simple

instructions 12 and addressed Plaintiff’s ability to interact with supervisors, co-

workers, and the public, 13 she did not analyze Plaintiff’s ability to use judgment in


and alterations omitted); see also SSR 96-8P, 1996 WL 374184, at *4 (“[F]ailure to first make a
function-by-function assessment of the individual’s limitations or restrictions could result in the
adjudicator overlooking some of an individual’s limitations or restrictions.”).
12
  Plaintiff does not argue the ALJ failed to consider his ability to understand, carry out, and
remember instructions. ECF No. 8 at 6.
13
  R. 32 (noting Dr. Jonas found that Plaintiff had no social interaction limitations); R. 30 (noting
Dr. Thompson found Plaintiff’s mood disturbance and anxiety would make it difficult to relate to
supervisors and co-workers, but affording that opinion little weight because the examination was
arranged by Plaintiff’s attorney). See also R. 56-57 (questioning Dr. Jonas at the hearing about
Plaintiff’s ability to interact with supervisors, co-workers, and the public).


                                                12
making work-related decisions or deal with changes in a routine work setting.

Neither of the state agency psychological consultants performed a mental RFC, let

alone a function-by-function analysis, for their Disability                         Determination

Explanations. R. 118-137. The same is true for the other medical consultants. 14 The

ALJ, therefore, erred. See, e.g., Newbauer v. Colvin, No. 14-CV-3548, 2016 WL

1090665, at *12 (N.D. Tex. Mar. 21, 2016) (finding ALJ erred by failing to perform

a function-by-function analysis of plaintiff’s mental work-related activities and

failing to rely on a medical consultant who did); Jones, 2013 WL 1293900, at *17

(same); Owen v. Astrue, No. 10-CV-1439, 2011 WL 588048, at *15 (N.D. Tex. Feb.

9, 2011) (same). 15

       2. Plaintiff failed to demonstrate the ALJ’s error caused prejudice, and
          thus remand is not warranted.

       “Procedural perfection in administrative proceedings is not required, and the

Court will not vacate the ALJ’s decision unless Plaintiff can show that his substantial



14
   Dr. Jonas did not testify to Plaintiff’s ability make work-related decisions or adapt to changes in
a routine work setting. R. 47-60. Dr. Jenkins evaluated Plaintiff’s personal judgment and adaptive
behaviors, but not as they relate to a work setting. R. 543-544. Any discussion of the work-related
mental activities in Dr. Lazar and Dr. Thompson’s reports do not suffice, as the ALJ gave their
findings little weight. See McCain, 2013 WL 6578996, at *4 (“[T]he ALJ explicitly rejected Dr.
Meyer’s analysis of Plaintiff’s mental work-related activities. . . . The ALJ therefore did not base
her RFC assessment on Dr. Meyer’s report and committed error in failing to conduct her own
function-by-function analysis of Plaintiff’s mental work-related activities.”).
15
  None of the medical consultants filled out the mental RFC assessment form, SSA-4734-F4-SUP.
Commissioner’s argument that an ALJ is not required to make findings pertaining to Section I of
this form, see ECF No. 9 at 7-8, is therefore misplaced.


                                                 13
rights were affected.” McCain, 2013 WL 6578996, at *4 (citing Mays v. Bowen, 837

F.2d 1362, 1363-64 (5th Cir. 1988)). Remand for failure to comply with SSR 96-8P,

therefore, requires a showing of prejudice. Id.; see also McMillian v. Colvin, No. 12-

CV-661, 2014 WL 61172, at *10 (N.D. Tex. Jan. 6, 2014). “Errors are considered

prejudicial when they cast doubt on the existence of substantial evidence in support

of the ALJ’s decision. Accordingly, to establish prejudice warranting remand,

Plaintiff must show that consideration of . . . the work-related mental activities listed

in SSR 96-8p might have led to a different decision.” McCain, 2013 WL 6578996,

at *4 (quotations and citations omitted).

      Plaintiff bears the burden of demonstrating prejudice. Jones v. Astrue, 691

F.3d 730, 734-35 (5th Cir. 2012). However, he points to no evidence showing that

an adequate function-by-function analysis might have led to a different decision. In

fact, Plaintiff does not even argue that the ALJ’s error affected the decision in any

way. Nonetheless, this is not a case where we have a treating expert opining that

Plaintiff was limited in some of those functions or other evidence related to them.

See, e.g., Jones, 2013 WL 1293900, at *19 (remanding when ALJ failed to conduct

a function-by-function assessment and there was evidence plaintiff was limited in

those functions); Chavira v. Astrue, No. 11-CV-262, 2012 WL 948743, at *23 (S.D.

Tex. Feb. 29, 2012) (noting plaintiff failed to provide evidence of her inability to

perform sedentary work when arguing the ALJ erred by not conducting a function-


                                            14
by-function analysis), report and recommendation adopted, 2012 WL 951505 (Mar.

19, 2012). 16 To the contrary, none of the opinions the ALJ deemed up-to-date and

credible show Plaintiff has issues in making work-related decisions or adapting to

routine work changes. 17 Plaintiff has not demonstrated prejudice as required for

remand.

     IV.   CONCLUSION

       Therefore, the Court DENIES Plaintiff’s motion for summary judgment, ECF

No. 8, GRANTS Commissioner’s motion for summary judgment, ECF No. 9, and

AFFIRMS the ALJ’s decision. Plaintiff’s claims are DISMISSED WITH

PREJUDICE.

       Signed at Houston, Texas, on March 27, 2020.




                                                  _________________________________
                                                        Dena Hanovice Palermo
                                                     United States Magistrate Judge



16
   Plaintiff also argues the ALJ erred by failing to assess Plaintiff’s mental abilities critical for
performing unskilled work, as laid out in the Administration’s Program Operations Manual System
(“POMS”). ECF           No.    8    at 6; see         DI 25020.010         Mental Limitations,
https://secure.ssa.gov/apps10/poms.nsf/lnx/0425020010 (last visited Mar. 19, 2020). This could
constitute error. See Maldonado v. Astrue, No. 09-CV-41, 2010 U.S. Dist. LEXIS 83761, at *12-
14 (S.D. Tex. Aug. 13, 2010). However, “failure to follow the POMS is not legal error” and a
plaintiff must demonstrate prejudice to warrant reversal. Cornish v. Colvin, No. 13-CV-2, 2014
WL 1330308, at *11 (M.D. La. Mar. 31, 2014); see also Nino v. Berryhill, No. 17-CV-100, 2018
WL 889454, at *7 (N.D. Tex. Jan. 29, 2018), report and recommendation adopted, 2018 WL
895601 (Feb. 13, 2018). Plaintiff made no attempt to do so.
17
   R. 541-544 (Dr. Jenkins’s Report); R. 47-60 (Dr. Jonas’s testimony).
                                                 15
